United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-1621
                     ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                                Quentin Jetton

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Northern District of Iowa - Sioux City
                              ____________

                       Submitted: December 5, 2012
                         Filed: December 6, 2012
                              [Unpublished]
                              ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
      Quentin Jetton appeals the sentence that the district court1 imposed upon
revoking his supervised release. His counsel has filed a brief challenging the
reasonableness of Jetton’s revocation sentence and requesting permission to withdraw.

       This court concludes that the district court committed no abuse of discretion,
and that Jetton’s revocation sentence is not unreasonable. See United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (appellate court reviews revocation
sentence for abuse of discretion; district court abuses discretion if sentence imposed
is unreasonable); see also United States v. Miller, 557 F.3d 910, 915-16 (8th Cir.
2009) (court reviews revocation sentencing decisions using same standards as applied
to initial sentencing decisions; first ensuring that district court committed no
significant procedural error such as failing to consider relevant 18 U.S.C. § 3553(a)
factors, and then considering substantive reasonableness of sentence). The district
court sentenced Jetton to a prison term below the statutory maximum, and gave sound
reasons for its sentencing decision. Cf. United States v. Larison, 432 F.3d 921, 924
(8th Cir. 2006) (although defendant received maximum sentence available under
statute, district court justified its decision by giving excellent supporting reasons,
including its grave concern over defendant’s numerous and repeated
supervised-release violations).

      This court grants counsel permission to withdraw, and affirms.
                       ______________________________




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                         -2-